Mr. Justice Wole
delivered the opinion of the court.
In response to a proceeding begun therein under the Mortgage Law, the District Court of Ponce on the 31st of May, 1906, ordered that Marcelino Torres Zayas and Felipe Ca-saldúc Goieochea should, within thirty days, pay to the plaintiff or her legal representative' certain amounts, to wit: The said Torres Zayas should pay the sum of $4,000 with interest at 10 per cent, from February 26, 1901, and the said Felipe *545CasalcLuc Groieochea should pay the sum of $5,000, with interest at 10 per cent from the 21st day of February, 1904; and in default of such payments that the properties respectively mortgaged to cover the amount set forth should be sold at public auction. Felipe Casaldúc Groieochea took an appeal from this order of the court, and his appeal was entered on the 31st day of June, 1906. The District Court of Ponce, as alleged by the appellant, refused to entertain the appeal on various grounds, and no immediate action in respect thereto seems to have been taken by the appellant.
Subsequently, after a motion for a sale was made on behalf of the creditor, the said appellant filed a petition requiring the complainant to show cause why such a motion should not be striken from the record. This petition was dated July 12, 1906. On July 19, 1906, the court denied the petition of the appellant on the ground that no defenses were available to him except those especially set forth in the Mortgage Law, and in a separate ruling the court ordered that the properties subject to the mortgage proceeding be sold by the marshal.
From this latter order the defendant, Casaldúc, took an appeal, and the same was noted on the 23d day of July, 1906. On the 6th day of August, 1906, the appellant filed a motion in this court asking that his time for filing the record be extended. In this motion the appellant says that the appeal was noted on the 23d day of July, and that his time would expire on the 12th of August. Nothing was said about the appeal noted June 13. The fiftieth rule of court, cited by the appellant in his motion, requires a record on appeal to be filed in this court within twenty days from the date at which the notice of appeal is filed with the secretary of the district court. The appellant, with respect to this appeal noted the 13th of June failed to comply with this rule. Indeed, on August 6, when he' made the application for extension, his time with respect to the first appeal had expired. As no attempt was made by the appellant to bring himself within the rules of the court in regard to the appeal of June 13, 1906, *546either with respect to the record or the extension of time, such appeal must be considered to have been abandoned.
It makes no difference that the district judge refused to entertain the appeal. Under section 302 of the Code of Civil Procedure the copies required can be certified to by the attorney and records brought to us in that way. This has been the practice, and was finally resorted to by the attorney in this case, with respect to his appeal. For this purpose the consent of the court below is not necessary. This court having extended the time as prayed, the appellant accordingly filed his record herein.
We therefore come to examine the nature of the order from which the appeal is taken. It is merely an order of sale made after the order of the court requiring the debtor to pay.
The act of March 9, 1905, relating to judgments and the manner of satisfying them and cited by the appellant prescribes the method of executing sentences with respect to mortgages, and the order appealed from purports to have been made in pursuance of that act. It is- in no sense a special order. Section 295, paragraph 3, of the Code of Civil Procedure, in treating of what appeals may be taken, set forth that such appeal lies "from any special order made after final judgment.” Even considering the action of May 31 as a final judgment it does not follow that each and any order made thereafter is a special one. Exactly what the Legislature had in mind by ‘ ‘ special order ’ ’ may not appear at first sight, and it is possible that there are very few orders that would come under this description. It may be that sections 269 et seq. relating to proceedings supplemental to the execution would be held to be such orders. Similarly, motions to set aside a judgment after the expiration of the term on account of fraud might come under this head. It is* unnecessary for us to point out all the things that might come under the definition of "special order.” We do not think that the order of sale prescribed by the first section of the Act of March 9, 1905, comes within such definition.
*547The appellant, therefore, has not brought himself within any one of .sections 295 et seq. relating to appeals, and order appealed from must be dismissed with costs.

Dismissed.

Chief Justice Quiñones, and Justices Hernández and Fi-gureras concurred.
Mr. Justice MacLeary dissented.